ae 54]

Milwaukee County, WI

mpi ea Provider Progress Notes al wellp ath

Milwaukee , WI5I233

 

 

 

 

 

 

 

 

Patient Mame Patient umber Booking Number i ate Date OF Service
HERBIAN W HIGHSHAW 295287 2049010704 BlGI2019
Orders:

  
   

nd Date

57/3/2019 &O0:00 5/8/2019 7:58:00

 

 

 

nortriptyline 25 mg capsule 1.00 capsule Milwaukee MiTk O HS Ph PM

IBU (Ibuprofen) 800 mg tablet 4.00 tablet eee MCE TID AM Moon i ee 8:00:60 ee 7:59:00
Nasal Spray {sodium chloride} (Sodium Chloride} 1.00 - 2.00 Milwaukee MCh TID AM Noon 5/6/2019 10:56:53 5/16/2019 10:55:53
0.65 % Aerosol aerosol spray &HS AM AM

Vitals: Full (BP, HR, 02% Resp, Temp] bite ee MCI: TID AM Noon — 1:00:00 oan 1B5H00
Patient Problems:

' ‘
pees Category Type Problem Confirmed By
05-06-2019 Acute injury Fracture of orbital oor, sequela hospital
05-02-2019 Chronic Neuro Chronic pain syndrome
Patient Allergies:

Qa we ea perm ta RRL
fate Type Allergy Reaciion |
05-02-2019 Allergy liems 0 Tomato. eS en
["] Vital Signs Taken

Patient Vilals:

a Ue cee ta a a a aan aR, Sabie aia wnnentntinannnennnnnnenenececentannan
Peet? BP Pulse Resp Temp 5° Weight BMI PHT PFH2 PFA? Waist

 

 

 

| Notes / History: © Free Text © SOAPE - ee |

 

—| Added 05/06/2019 01:45 PM C&T by Isukowaty Regional Medical Director !

 

ER notes reviewed. Referral made for ENT tvu and

soft mechanical diet

 

 

E-Signed by Laura Sukowaty, Regional Medical Director on 05/06/2019 01:45 PM CST Page L of |

Case 2:19-cv-01547-LA Filed 05/27/20 Page 1of1 Document 15-1
(A Mabchmend &4L
